department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d go v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uniform issue list 419a legend plan system state statute board y dear revenue code as described below are police officers and firefighters employed by participating political subdivisions of the state cities whose police officers or firefighters are appointed under the civil service law of the state are generally required to participate in the system there are approximately 51y active members of the system membership in the system is required as a condition_of_employment amounts from current compensation to a tax-exempt_trust for the purpose of funding certain post-retirement welfare benefits for members their dependents and designated beneficiaries the plan is recognized by the internal_revenue_service as a voluntary employees’ beneficiary association described in sec_501 of the code the system is the plan_administrator and the board is the plan trustee participate in the plan which is funded solely by means of payroll deductions no employer arranges for the payment of the cost of any life_insurance offered through the plan payroll this responds to your letter requesting rulings under various sections of the internal membership in the plan is voluntary active members of the system are eligible to the system established the plan to provide its members with the opportunity to contribute the system established under the statute provides pension benefits to its members who deduction contributions are to be made in units of dollar_figurey per quarter at the election of the member benefits are to be provided by the plan generally for the period beginning when the employee retires at age or later until the employee reaches the age of the benefits may consist of a stream of monthly payments for the purpose of reimbursing the participant for health or life_insurance premiums or if the participant elects to receive health protection benefits as non- periodic benefits the participant will be reimbursed for certain qualifying medical_expenses term life_insurance premiums or long-term care insurance premiums rulings requested you have requested the following rulings the plan is not required to file an annual report on irs form_5500 no account limit will apply to the plan under sec_419a of the code pursuant to sec_419a since it is an employee pay-all plan that is expected to have more than employee-members and no member is entitled to a refund with respect to amounts in the fund none of the plan’s assets will fail to be exempt_function_income as amounts set_aside to provide for the payment of life sick accident or other_benefits in excess of the above-referenced account limit under sec_512 or e of the code and therefore the plan will have no unrelated_business_taxable_income under sec_512 plan participants will not be entitled to a current deduction for contributions to the plan the statute generally requires each city in which the fire fighters or police officers are issue whether the plan is required to file an annual report on irs form_5500 annual report of employee_benefit_plan this requires a determination that the plan is a governmental_plan as defined in sec_414 appointed under the civil service law of the state to participate in the retirement_system established by the statute the purpose of the retirement_system is to provide retirement allowances for the fire fighters and police officers of those cities or benefits to their dependents the statute vests the board with general responsibility for the establishment and proper operation of the retirement_system include retiree health benefits long-term care and life_insurance according to the statute participation in the voluntary benefit programs must be voluntary and contributions to the voluntary benefit programs must be paid entirely by each participating member by means of payroll deduction cities that employ members participating in voluntary benefit programs are required to forward the amounts deducted to the board for deposit in the voluntary benefit fund the statute allows the board to establish and administer voluntary benefit programs which the statute requires the board to annually establish an investment policy to govern the investment of the assets of the voluntary benefit fund the board must include in its annual budget the amount necessary to cover the operating_expenses of the voluntary benefit programs the statute requires operating_expenses to be paid from the voluntary benefit fund under the direction of the board the statute calls for a board_of thirteen members including nine voting members and four nonvoting members the voting members include fire fighters police officers and officials from participating cities and a citizen who does not hold public_office the nonvoting members of the board are state representatives and senators law the current instructions to form_5500 provide that employee benefit plans subject_to the employee_retirement_income_security_act_of_1974 erisa must file a form_5500 annually however the instructions except governmental plans from this requirement established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that the federal or state government has over the organization’s everyday operations other factors include sec_414 of the code defines the term governmental_plan to mean a plan revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit with respect to the first factor of revrul_89_49 the statute establishes the plan for the analysis benefit of members of the system the statute provides that each city in which the fire fighters or police officers are appointed under the civil service law of the state shall participate in the system thus there is specific_legislation creating the plan and specifically identifying it as an instrumentality of the state contributions to the plan shall be paid entirely by each participating member by means of payroll deduction cities employing members participating in the plan shall forward the amounts with respect to the second factor of revrul_89_49 the statute provides that with respect to the fourth factor of revrul_89_49 the system employees are employed except for the second factor of revrul_89_49 the plan has substantial characteristics of deducted to the board for deposit in the plan therefore the plan receives funding from employee-members and not from the state or its political subdivisions with respect to the third factor of revrul_89_49 the statute provides that the board shall consist of fire fighters police officers city officials a citizen who does not hold public_office and state representatives and senators the statute provides that the board shall be responsible for contributions made under the plan shall be responsible for the general administration of the plan shall annually establish an investment policy to govern the investment and reinvestment of the assets in the plan shall include in its annual budget the amount of money necessary during the following year to provide for the expense of operation of the voluntary benefit programs and shall direct the payment of the expenses of the plan by cities that are political subdivisions of the state a participating city that has elected to participate in the plan and whose employees make contributions to the plan is considered to be the direct employer of a system employee conclusion a governmental_plan on balance we conclude that the plan is a governmental_plan for purposes of sec_414 of the code and therefore is not required to file an annual report on form_5500 issue whether an account limit applies to the plan under sec_419a of the code law be taken into account under sec_419 to the extent such addition results in the amount in such account exceeding the account limits sec_419a of the code defines a qualified_asset_account as any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a of the code defines account limit as the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and administrative costs with respect to such claims sec_419a of the code provides that no account limits apply to accounts under a welfare_benefit_fund for an employee pay-all veba provided that i such plan has at least employees and ii no employee is entitled to a refund with respect to amounts in the fund other than experience refunds based on the experience of the entire fund analysis sec_419a of the code provides that no addition to any qualified_asset_account may the plan is not yet in operation since implementation is conditioned on the receipt of a as provided by the plan no participant is entitled to a refund with respect to amounts in favorable ruling therefore it is not possible to determine with any degree of certainty the number of members who will elect to participate in the plan there are approximately 51y active members of the system all of whom will be eligible to participate in the plan although total participation is expected to be in excess of members we are including a caveat that the plan must maintain or more participants at all times for sec_419a of the code to apply the fund other than a refund based on the experience of the entire fund therefore sec_419a of the code is satisfied conclusion in view of the foregoing we conclude that the plan is excepted under sec_419a of the code from the account limits imposed under sec_419a as long as it maintain sec_50 participants in the plan at all times issue whether plan assets are exempt_function_income under sec_512 of the code law taxable_income of organizations described in sec_501 including that of voluntary employees’ beneficiary associations described in sec_501 sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less certain deductions which are directly connected with the production of the gross_income and taking into consideration certain modifications sec_512 of the code provides that the term exempt_function_income means in the case of an organization described in sec_501 all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business carried on by such organization which is set_aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with such purpose in sec_501 a set-aside to provide for the payment of life sick accident or other_benefits may be taken into account under sec_512 only to the extent that such set- aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits sec_512 of the code provides that in the case of an organization described in sec_512 of the code provides that in the case of any organization described sec_511 of the code imposes a tax for each taxable_year on the unrelated business consequently as long as the plan is an employee pay-all plan that meets the generally an organization exempt under sec_501 of the code is subject_to analysis unrelated_business_income_tax on its gross_income with the exception of any exempt_function_income exempt_function_income is generally income set_aside to provide for the payment of life sick accident or other_benefits to the extent that the amounts set_aside do not exceed the account limit for qualified asset accounts described in sec_419 however an employee pay-all plan with at least fifty employees in not subject_to the account limit of sec_419 so long as no employee is entitled to a refund other than a refund based on the experience of the entire fund with respect to issue we concluded that the plan is excepted from the account limits described in sec_419a of the code because it is an employee pay-all plan described in sec_419a so long as it maintains at least fifty participants at all times conclusion requirements of sec_419a of the code all income other than gross_income derived as a result of unrelated_trade_or_business regularly carried on by the plan computed as if the plan were subject_to sec_512 which is set_aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with such purpose would be exempt_function_income for purposes of sec_512 issue whether plan participants are entitled to a current deduction for contributions to the plan law compensated for by insurance or otherwise for medical_care of the taxpayer taxpayer’s spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body and includes insurance covering medical_care which amounts are payable for other than medical_care no amount shall be treated as paid for insurance unless the charge for such insurance is either separately_stated in the contract or furnished to the policyholder by the insurance_company in a separate statement the amount taken into account as the amount_paid for such insurance shall not exceed such charge and the charge for such insurance may not be unreasonably large in relation to the total charges under sec_213 of the code provides that the term medical_care includes amounts paid sec_213 of the code allows a deduction for expenses paid during the taxable_year not sec_213 of the code provides that in the case of an insurance_contract under sec_1_213-1 of the income_tax regulations states that in the case of an in revrul_75_302 1975_2_cb_86 revrul_75_303 1975_2_cb_87 and rev_rul revrul_93_72 1993_2_cb_77 states that revrul_75_302 revrul_75_303 and rev the contract insurance_contract under which amounts are payable for other than medical_care as for example a policy providing an indemnity for loss of income or for loss of life limb or sight no amount shall be treated as paid for insurance covering expenses of medical_care unless the charge for the insurance is separately_stated in the contract or furnished to the policyholder by the insurer in a separate statement the amount taken into account as paid for such medical insurance shall not exceed such charge and no amount shall be treated as paid for such medical insurance if the amount specified in the contract or furnished to the policyholder by the insurer in a separate statement as the charge for such insurance is unreasonably large in relation to the total charges under the contract 1976_2_cb_82 taxpayers were allowed a current deduction of payments for future medical_care extending substantially beyond the close of the taxable_year in situations where the future care was purchased in connection with obtaining lifetime care for specified residential accommodations meals and medical_care rul should not be interpreted to allow a current deduction of payments for future medical_care including medical insurance extending substantially beyond the close of the taxable_year in situations where the future care is not purchased in connection with obtaining lifetime care of the type described in those rulings see also 52_tc_521 analysis and conclusion prior to a participant’s retirement and benefits are paid during the period after the participant’s retirement at or after age through age the payments are not currently deductible at the time of payment however when participants become eligible for benefits generally at age payments allocable to each such year in which benefits are provided are deductible under sec_213 subject_to the limits described above ie to the extent the requirements of sec_1_213-1 are satisfied and to the extent that the percent floor is satisfied in any year conclusion the plan is not required to file an annual report on irs form_5500 the plan is excepted under sec_419a of the code from the account limits imposed as the payments in this case are paid_by the participant by means of payroll deduction accordingly based solely on the facts submitted we rule that under sec_419a as long as it maintain sec_50 participants in the plan at all times as long as the plan meets the requirements of sec_419a of the code all income other than gross_income derived as a result of unrelated_trade_or_business regularly carried on by the plan computed as if the plan were subject_to sec_512 that is set_aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with such purpose would be exempt_function_income for purposes of sec_512 of the code participant payments are not currently deductible under sec_213 of the code at the time of payment this ruling will be made available for public inspection under sec_6110 of the code if you have any questions about this ruling please contact the person whose name and this ruling is directed only to the organization that requested it sec_6110 of the after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that it may not be used or cited by others as precedent telephone number are shown in the heading of this letter enclosure notice michael seto manager exempt_organizations technical guidance qa group sincerely
